DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 05/25/2021 have been fully considered but they are not persuasive.
Applicant argues on page 13-14 of Remarks: “Kunz does not teach or suggest that the network entity determines that the UE is genuine and in response to the determination that the UE is genuine, the UE performs a second registration process based on a second registration request that occurred before the authentication procedure resulting in the determination that the EE is genuine. Therefore, Kunz does not teach or suggest “performing, in response to a determination by the network entity that the UE is genuine, the second registration process with the network entity based on the second registration request’ as recited in Claim 6.”
Examiner disagrees. 
In fig. 5 and pars. 0070-0075 of Kunz’s reference, Kunz teaches that the AMF 510 in the second PLMN receives the initial NAS message (e.g., any suitable NAS message, such as an NAS transport, an uplink NAS transport, a message containing PDU session establishment, authentication, modification, and/or release request, and so forth) forwarded from the malicious UE 506 in the fourth communication 520, the AMF 510 may determine 522 that there is no NAS context (e.g., security, access, and/or mobility context) corresponding to the 5G-GUTI, and the AMF 510 may determine that the 5G-GUTI contains a PLMN ID different from the PLMN ID of 
Also in fig. 5 and pars. 0070-0075 of Kunz’s reference, Kunz teaches that in a sixth communication 528 transmitted from the victim UE 502 to the AMF 510, the victim UE 502 itself may initiate an initial registration request with its SUCI and/or UE capabilities via a transmission to the AMF 510. The victim UE 502 may use this as a criteria to recognize the false BS 504 because the victim UE 502 assumes it already has had a successful registration with the current PLMN, replayed by the false BS 504. In the seventh communication 530 transmitted between the victim UE 502 and the AMF 510, the AMF 510 of the second PLMN does not know the identity of the victim UE 502, therefore the AMF 510 transmits an identity request to the victim UE 502 and requests SUCI. The identity request is forwarded to the victim UE 502 and the victim UE 502 provides its SUCI to the AMF 510 in an identity reply message. It is clear that Kunz teaches performing, in response to a determination by the network entity that the UE is genuine, the second registration process with the network entity based on the second registration request, as claimed in Claim 6.
Applicant also argues on page 15 of Remarks that Kunz does not teach or suggest “executing an authentication procedure with the UE to determine whether the UE is genuine or not” as recited in Claim 1.

It is clear that Kunz teaches executing an authentication procedure with the UE to determine whether the UE is genuine or not as claimed in Claim 1.
Therefore, Kunz teaches and suggests that the network entity determines that the UE is genuine and in response to the determination that the UE is genuine, the UE performs a second registration process based on a second registration request that occurred before the authentication procedure resulting in the determination that the EE is genuine. Therefore, Kunz does not teach or suggest “performing, in response to a determination by the network entity that the UE is genuine, the second registration process with the network entity based on the second registration request.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 6, 9, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunz et al. (US 2020/0288320 Al - Provisional application No. 62/816,024 filed on Mar. 8, 2019).
Regarding claims 6 and 16, Kunz et al. teach a method for a user equipment (UE) performing communication in a wireless communication system, the method/the UE comprising: a transceiver; and a processor coupled with the transceiver and configured to: comprising: entering a first registered state on a network via a network entity, wherein a context of the UE is established in the first registered state (see fig. 5 and pars. 0065-0075: communication 514, communication 516; communication 518; communication 520), transmitting a message for a second registration request to the network entity while in the first registered state (see fig. 5 and pars. 0065-0076 and explanation in Response to argument above: in a sixth communication 528 transmitted from the victim UE 502 to the AMF 510, the victim UE 502 itself may initiate an initial registration request with its SUCI and/or UE capabilities via a transmission to the AMF 510. The victim UE 502 may use this as a criteria to recognize the false BS 504 because the victim UE 502 assumes it already has had a successful registration with 
Regarding claims 9 and 19, Kunz etal. also teach wherein in case that the message for a second registration request is a registration request message with a 5GS registration type IE set to "initial registration" or an attach request message, determining whether the UE is genuine is performed at the network entity (see fig. 5 and pars. 0065-0089).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz etal. (US 2020/0288320 A1 - Provisional application No. 62/816,024 filed on Mar. 8, 2019) in view of Kim etal (US 2019/0007500 Al).

Regarding claims 1 and 11, Kunz etal. teach a method for a network entity performing communication in a wireless communication system, the method/ the network entity comprising: a transceiver; and a processor coupled with the transceiver and configured to: comprising: establishing a context of a user equipment (UE) in a network (see fig. 5 and pars. 0065-0071: communication 514, communication 516; communication 518; communication 520); receiving a message for a second registration request while the UE is in a first registered state (see fig. 5 and pars. 0065-0072: in a sixth communication 528 transmitted from the victim UE 502 to the AMF 510, the victim UE 502 itself may initiate an initial registration request with its SUCI and/or UE capabilities via a transmission to the AMF 510. The victim UE 502 may use this as a criteria to recognize the false BS 504 because the victim UE 502 assumes it already has had a successful registration with the current PLMN, replayed by the false BS 504); executing an authentication procedure with the UE to determine whether the UE is genuine or not (fig. 5 and pars. 0073-0082: the UDM/AUSF 512 may perform a normal primary authentication procedure (e.g., 5G AKA or EAP-AKA')); and in response to determining that the UE is genuine, performing a second registration process based on the second registration request (fig. 5 and pars. 0073-0089). Kunz et al. do not mention in response to determining that the UE is genuine, performing a deletion of the established context of the UE for the first registered state. Kim et al teach in response to determining that the UE is genuine, performing a deletion of the established context of the UE for the first registered state (see par. 0530: the old AMF device may send Npcf_AMPolicyControl_Delete to the PCF device. If the old AMF device has previously requested UE context to be established in the PCF device, the old AMF device may terminate the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Kim et al. to the method of Kunz etal. in order for the old AMF device terminates the UE context in the PCF device by invoking an Npcf_AMPolicyControl_Delete service operation.
Regarding claims 2 and 12, Kim et al. also teach wherein the registered state is one of an Evolved Packet System (EPS) Mobility Management (EMM)-registered state and a 5GMM-registered state (see par. 0212: EPS bearer; par. 0292: 5G-GUTI).
Regarding claims 3 and 13, Kim etal. also teach wherein the context of the UE includes at least one of EMM context, EPS bearer contexts, or 5GMM context (see par. 0212: EPS bearer; par. 0292: 5G-GUTI).
Regarding claims 4 and 14, Kunz et al. also teach wherein executing the authentication procedure is performend when the message is a registration request message with a 5GS registration type IE set to "initial registration" or an attach request message (see fig. 5 and pars. 0065-0089).
Regarding claims 5 and 15, Kunz et al. also teach in response to determining that the UE is not genuine, denying the second registration request of the UE and maintaining the context of the UE for the first registered state (see fig. 5 and pars. 0065-0089).
Regarding claims 7 and 17, Kunz et al. do not mention wherein the first registered state is one of an Evolved Packet System (EPS) Mobility Management (EMM)-registered state and a 5GMM-registered state. Kim et al. also teach wherein the first registered state is one of an Evolved Packet System (EPS) Mobility Management (EMM)-registered state and a 5GMM-
Regarding claims 8 and 18, Kunz etal. do not mention wherein the context of the UE includes at least one of EMM context, EPS bearer contexts, or 5GMM context. Kim etal. teach wherein the context of the UE includes at least one of EMM context, EPS bearer contexts, or 5GMM context (see par. 0212: EPS bearer; par. 0292: 5G-GUTI). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Kim et al. to the method of Kunz et al. in order for a variety of services may be provided to the UE through a 5G network technique.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643